1 Case 2:20-cv-00316-JTM-MBN Document 8 Filed 02/18/20 Page 1 of 3

ON TED .ETATES _ DBBKi CK |
EAs Lester CF LOSE

 

 

 

 

J al EK USFS Wt... ACTION
Pi EASTERN DiS LOUISIANA

FILED c 0 ~M. _.
. f ff / yi’ ‘5

 

 

 

Al

E TIT 10al
iy
Mi Qa
Y DB zr

 

£4
})

coum FER
bie Dktd

_No.
&

N A o
Poapeesariosl WITH DEQury LAL OCCA TathdG Mle

 
i 2:20-cv-00316-JTM-MBN Document 8 Filed 02/18/20 Page 2 of 3

 
a eee ee eee es oe toe . — a

 

Case 2:20-cv-00316-JTM-MBN Document 8 Filed 02/18/20 Page 3 of 3 me

 

Keview of Beco Aue loll Peoe is. ClAI ALS

 

OF MAlfeasnalce fhe loz Faalceel LUT _A

 

Cenk SDilutro ial Dlar THAT HAS KEPT Lied zlerepetrest~,

 

 

CA SLs Aaah LLLEQ UE

 

 

C2)

 

PE. Titiodee Avées tHe Code Rediel LS PASTS

 

bile WAS fulTi el p> BY ADA ~Sedd Alsat

 

 

C4)

 

Ea Tosh. LU THAT. HE Wwf Ded A Fraic

 

 

721A Al HELD ([LLeEGal[’ Due 7a His AlurueesuS

 

Comblpits FILED oat JUDGE MALTA &. CoAby

 

Pupue. DecreJSpee Dawi> Chao, Ame Coolr LeErmere _

 

KAkenl Cherie SealkKrass Ado A-RA Jot MELD

 

Alhitale, Pelam THE JSodie1al Consucsscosl, BAR

 

 

 

AS Geiatined AntD EASTeee Drspeer Cn! Comb tubs.

 

Wher

 

NMKELERLE tet Tred Lbs rb arte [PAL APLE-

 

wer_ofpeen zie Ad? JUbtal pssrtr Clr

 

AexsH OF LAshulire-J 7o_FoeNsH VIDEO , AvDIa oF

 

aaa “TRAals cere Add Ame oF CoJFideSnal.

 

ALFORMI ALT Coml7T Arte [HaidQedT (CEP ERT. Lal 7 Dante
30 THES QOULT WOVLD Grlsuts FAR. REVUE Rail

 

 

 

 

MOTET THE Dibaliry oF LAD.

Besse ae Ss

 

 

 

 

 

 
